        Case 3:18-cv-30143-MGM Document 104 Filed 03/29/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 GRACIE WHITE                                §
 f/k/a GRACIE DORNEUS,                       §
 individually and on behalf of persons       §
 similarly situated,                         §
                                             §
 Plaintiff,                                  §
                                             §
 v.                                          §    CIVIL ACTION NO. 3:18-CV-30143-MGM
                                             §
 ALLY FINANCIAL INC.,                        §
                                             §
 Defendant.                                  §
                                             §
                                             §

   MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT IN
                      PARALLEL STATE ACTION

       Defendant Ally Financial Inc. (“Ally”), by and through its undersigned counsel, hereby

moves to stay the instant action pending the fairness hearing and final approval of the nationwide

class settlement in the parallel case, Ally Financial Inc. v. Haskins, Case No. 16JE-AC01713-01.

The grounds for this Motion are fully set forth in Ally’s memorandum of law in support of its

Motion to Stay filed contemporaneously herewith.

       WHEREFORE, Defendant Ally respectfully requests that the Court grant its Motion to

Stay Pending Final Approval of Class Settlement in Parallel State Action.

 Dated: March 29, 2021                        Respectfully submitted,

                                              /s/ Nellie E. Hestin
                                              Nellie E. Hestin (BBO #676886)
                                              Jared M. DeBona (pro hac vice)
                                              McGuireWoods LLP
                                              Tower Two-Sixty
                                              260 Forbes Avenue, Suite 1800
                                              Pittsburgh, PA 15222-3142
Case 3:18-cv-30143-MGM Document 104 Filed 03/29/21 Page 2 of 4




                             (412) 667-6000
                             (412) 667-6050 (Fax)
                             nhestin@mcguirewoods.com
                             jdebona@mcguirewoods.com

                             Counsel for Defendant
                             Ally Financial Inc.
        Case 3:18-cv-30143-MGM Document 104 Filed 03/29/21 Page 3 of 4




                            LOCAL RULE 7.1 CERTIFICATION
       I certify that, pursuant to Local Rule 7.1(a)(2), counsel for Ally Financial Inc. conferred

with counsel for Plaintiff, who does not consent to the motion.

                                                     /s/ Nellie Hestin
                                                     Nellie E. Hestin
        Case 3:18-cv-30143-MGM Document 104 Filed 03/29/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on March 29, 2021.




                                                     /s/ Nellie E. Hestin
